                                   ROBERT L. LIEBROSS
                              ATTORNEY AND COUNSELOR AT LAW

Admitted in New York, Colorado           39 BROADWAY, SUITE 1620                                   FAX: 212-371-0463
   and the District of Columbia            NEW YORK, NY 10006                       E-MAIL: rliebross@liebrosslaw.com
                                                www.liebrosslaw.com
                                            ----------------------------------
                                                 (212) 566-2151
                                            ----------------------------------

        By ECF

                                                        Dec. 9, 2019

        Hon. Ann Donnelly
        United States District Court Judge
        United States District Court for the Eastern District of New York
        225 Cadman Plaza East, Brooklyn, NY 11201

        Hon. James Orenstein
        United States Magistrate Judge
        United States District Court for the Eastern District of New York
        225 Cadman Plaza East, Brooklyn, NY 11201

                Re:      Reed, et. al, v. Queens Village Committee, et. al, No. 18-3114 (EDNY)
                         (AMD)(JO) and Davis v. Queens Village Committee, No. 19-3533 (EDNY)
                         (AMD) (JO)
                         Status Report
                         Joint request to Adjourn Status Conference with Mag. Judge Orenstein on
                                 Tuesday, Dec. 10th at 11 a.m.

        Dear Judge Donnelly and Magistrate Judge Orenstein:

                The parties have continued to discuss settlement and hoped to be in a position to report

        further progress to the Court today.

                However, there are matters outside the control of the parties that substantially affect the

        timing of negotiations. Specifically, the Queens Village Defendants are awaiting the release of

        funds from a state agency, which release will allow funds to be made available for settlement.
       The parties request an adjournment of the status conference currently scheduled for

tomorrow and a continued stay of both cases while we await the release of these funds. The

parties propose providing a joint status report to the Court by no later than January 10, 2020, and

request that the Court reschedule the status conference for on or after January 13, 2020.

                                      Very truly yours,

                                      _________/s/_____________________________
                                      Robert L. Liebross

                                      Attorney for plaintiffs in both No. 18-3114 (AMD)(JO)
                                      and No. 19-3353 (E.D.N.Y.)(AMD)(JO)


                                      _________/s/_____________________________
                                      Kerstin M. Miller, Esq. (kmiller@smithdowney.com)
                                      Smith & Downey
                                      320 E. Towsontown Blvd.
                                      Suite 1 East
                                      Baltimore, MD 21286
                                      (410) 321-9864

                                      Attorneys for Queens Village Defendants in both
                                      No. 18-3114 (AMD)(JO) and No. 19-3353
                                      (E.D.N.Y.)(AMD)(JO)


                                      _______/s/________________________
                                      Samuel Levin, Esq. (slevin@groom.com)

                                      Lars Golumbic, Esq. (lgolumbic@groom.com)
                                      Kara P. Wheatley, Esq. (kwheatley@groom.com)
                                      Groom Law Group
                                      1701 Pennsylvania Avenue, N.W., Suite 1200
                                      Washington, D.C. 20006
                                      (202) 861-6648

                                      Attorneys for defendant Delaware Charter Guaranty &
                                      Trust Co., d/b/a/ Principal Financial Group in No. 18-3114
                                      (AMD)(JO)


                                                 2
